Citation Nr: 1337216	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  10-32 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969.

This appeal to the Board of Veterans' Appeals (Board) arises from an August 2009 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans' Affairs (VA).

In July 2012, a Board hearing was held at the RO before the undersigned Acting Veteran's Law Judge; a transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The evidence shows that the Veteran has a current right shoulder disability for which he underwent subacromial decompression, distal claviculectomy and arthroscopic rotator cuff repair surgery in October 2008.  The evidence also shows that the Veteran experienced an injury to the right shoulder area in service, a contusion of the right deltoid after apparently falling and landing in part on the right shoulder.  Additionally, the Veteran has asserted that since the injury in service, he has continued to experience right shoulder problems.  Accordingly, a VA examination is necessary before a decision may be rendered in relation to the Veteran's claim.  38 C.F.R. § 3.159(c)(4).

Prior to the provision of the examination, the Veteran should be asked to identify any sources of recent treatment or evaluation he has received for right shoulder disability and copies of complete records of the treatment or evaluation should be secured from all sources appropriately identified.  





Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of recent treatment or evaluation he has received for right shoulder disability and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

2.  Arrange for a VA examination by an appropriate medical professional to determine the likely etiology of the Veteran's current right shoulder disability.  Any indicated tests should be performed.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.   In particular, the examiner should review the Veteran's service treatment records, including a February 1967 record showing contusion to the right deltoid and a November 1969 separation examination report; private medical records from Dr. C and Dr. S from 2008 and 2009, including a July 2008 MRI report and an October 2008 surgical report from Dr. S; and the Veteran's July 2012 Board hearing testimony.  The examiner should then provide an opinion whether any current shoulder disability is at least as likely as not (i.e. a 50 percent chance or greater) related to the Veteran's military service, including the right shoulder area injury incurred in February 1967.  The examiner should provide a specific explanation for the opinion given.  

3.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 3).



_________________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


